Title: To George Washington from Jeremiah Bruen, 9 April 1781
From: Bruen, Jeremiah
To: Washington, George


                        
                            Sir
                            Fishkill Apl 9th 1781
                        
                        By a resolve passed by the Honorable the Congress in October last, there was to be as Regiment of Artificers
                            aranged with the Line of the Army. and that said Regiment should be fill’d up by the state of Pennsylvania, and that the
                            several states should be credited for those Artificers already raised and now in actual service, from which I conceived
                            the Regiment Commanded by Colo. Baldwin to be the one meant, I have made repeated Applications to Head Quarters, and to
                            the Quarter Master Grl in order to find out the state of said Regiment, for my own & my officers satisfaction but
                            have never been able to obtain an Answer the fourth of this Month I received Orders from the Adjutant Grl to send a
                            Detachment of thirty men from said Regt to join this Park of Artillery, and receive Orders from Brigadr Grl Knox, which I
                            have comply’d with, & sent a Captn and subaltern with the Charge of them, but to my Great surprise the officers
                            ware sent back & orderd by Grl Knox to leave the Men with Captn Patten, under whose Direction
                            the Orders saith they are in future to be, sir if this is agreable to your Excellencys orders I should be Glad if your
                            Excellency would be pleased to Direct me what I am to do with the Officers as they are very uneasy in their present
                            situation. I am Sir your Excellencys Most Obedt & very Humble servt
                        
                            J. Bruen Majr Comdt Artificers
                        
                    